In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 13‐2251 
GWENDOLYN PHILLIPS, 
                                                  Plaintiff‐Appellant, 

                                  v. 

ASSET ACCEPTANCE, LLC, 
                                                 Defendant‐Appellee. 
                     ____________________ 

         Appeal from the United States District Court for the 
           Northern District of Illinois, Eastern Division. 
            No. 09 C 7993 — Gary S. Feinerman, Judge. 
                     ____________________ 

  ARGUED NOVEMBER 8, 2013 — DECIDED DECEMBER 2, 2013 
               ____________________ 

   Before POSNER, ROVNER, and WILLIAMS, Circuit Judges. 
    POSNER, Circuit Judge. We have granted the plaintiff’s pe‐
tition for leave to appeal the district court’s denial of her mo‐
tion to certify a class. 
    The plaintiff, a consumer, was sued by Asset Acceptance, 
a debt collector that is the defendant in this case, for a debt 
arising from her purchase of natural gas for household use. 
She riposted with the present suit, which charges that Asset 
2                                                             No. 13‐2251 


Acceptance  sued  her  after  the  statute  of  limitations  on  the 
creditor’s  claim  had  run.  If  this  is  true,  Asset  Acceptance’s 
suit violated the Fair Debt Collection Practices Act, 15 U.S.C. 
§§ 1692  et  seq.;  see  §§  1692e,  1692f;  Huertas  v.  Galaxy  Asset 
Mgmt., 641 F.3d 28, 32–33 (3d Cir. 2011) (per curiam); Harvey 
v. Great Seneca Financial Corp., 453 F.3d 324, 332–33 (6th Cir. 
2006); Herkert v. MRC Receivables Corp., 655 F. Supp. 2d 870, 
875–76 (N.D. Ill. 2009). The complaint contains supplemental 
claims  under  Illinois  and  other  states’  laws,  making  similar 
allegations. 
   The  reason  for  outlawing  stale  suits  to  collect  consumer 
debts  is  well  explained  in  Kimber  v.  Federal  Financial  Corp., 
668 F. Supp. 1480, 1487 (M.D. Ala. 1987):  
         As with any defendant sued on a stale claim, the pas‐
     sage of time not only dulls the consumerʹs memory of the 
     circumstances  and  validity  of  the  debt,  but  heightens  the 
     probability  that  she  will  no  longer  have  personal  records 
     detailing  the  status  of  the  debt.  Indeed,  the  unfairness  of 
     such conduct is particularly clear in the consumer context 
     where  courts  have  imposed  a  heightened  standard  of 
     care—that sufficient to protect the least sophisticated con‐
     sumer.  Because  few  unsophisticated  consumers  would  be 
     aware that a statute of limitations could be used to defend 
     against  lawsuits  based  on  stale  debts,  such  consumers 
     would unwittingly acquiesce to such lawsuits. And, even if 
     the  consumer  realizes  that  she  can  use  time  as  a  defense, 
     she will more than likely still give in rather than fight the 
     lawsuit  because  she  must  still  expend  energy  and  re‐
     sources and subject herself to the embarrassment of going 
     into court to present the defense; this is particularly true in 
     light of the costs of attorneys today. 
No. 13‐2251                                                           3 


    Phillips  moved  to  certify  a  plaintiff  class  consisting  of 
debtors sued by Asset Acceptance for debts arising from the 
sale of natural gas to consumers—sued, as Phillips had been 
sued,  after  the  statute  of  limitations  had  run.  She  had  filed 
her suit at the tail end of 2009 and her motion for class certi‐
fication  in  April  of  the  following  year.  By  March  2011  the 
motion was ripe for the district judge to rule on, but for un‐
explained reasons he didn’t rule for 25 more months. When 
finally  he  did,  he  denied  the  motion,  precipitating  the  peti‐
tion for leave to appeal. 
    According  to  data  compiled  for  use  in  briefing  the  mo‐
tion, the class that the plaintiff wants certified has 793 mem‐
bers, of whom 343 reside in Illinois; there is as yet virtually 
no  information  about  the  others.  Of  the  343,  290  were  sued 
between  four  and  five  years  after  the  claims  against  them 
accrued  (debt‐collection  claims  accrue  on  the  date  that  the 
debt  sued  on  became  delinquent),  and  45  were  sued  more 
than five years after accrual. We don’t know the situation of 
the remaining 8 Illinois debtors (343 – (290 + 45) = 8), though 
in its brief filed in the district court opposing class certifica‐
tion  the  defendant  said  they’d  been  sued  within  four  years 
of  accrual.  Of  the  45,  23  were  served  and  22  not;  the  corre‐
sponding  figures  for  the  290  are  93  and  197  but  the 
served/not  served  figures  for  the  290  played  no  part  in  the 
district court’s analysis. 
    The statute of limitations applicable to the 335 (343 – 8) Il‐
linoisans was either four or five years; the plaintiff says four, 
the defendant five. Indisputably the plaintiff was sued more 
than  five  years  after  the  claim  against  her  accrued.  There‐
fore,  the  district  judge  reasoned,  she  was  indifferent  to 
whether the statute of limitations was four or five years—the 
4                                                      No. 13‐2251 


suit against her was untimely in either event—and she thus 
lacked an adequate incentive to litigate on behalf of the 290 
class members who were victims of untimely suits only if the 
statute  of  limitations  is  four  years.  So  the  judge  discarded 
the 290, which shrank the class to 45—and then he shrank it 
further, to 23, by ruling that suing to collect a debt but failing 
to serve the defendant does not violate the Fair Debt Collec‐
tion Practices Act even if the suit is untimely. No service, no 
harm,  he  thought,  because  without  service  the  court  in 
which a suit is filed does not obtain jurisdiction over the de‐
fendant. 
     The  judge capped his analysis by ruling  that 23 was too 
small a number of claimants to justify a class action; with a 
number so small, joinder by the plaintiff, he ruled, would be 
an adequate alternative to a class action. This ruling knocked 
out the Illinois state law claims, but not necessarily the fed‐
eral  ones,  as  they  are  not  limited  to  Illinois  residents—
remember that the total membership of the proposed class is 
793,  and  thus  fewer  than  half  are  Illinoisans.  But  because 
there  was  as  yet  no  information  about  the  Ausländers  (such 
as how many of them had been sued more than 5 years after 
their debts had become delinquent), the judge would not ex‐
clude  the  possibility  that  the  federal  claims  (that  is,  the 
claims based on the Fair Debt Collection Practices Act) were 
sufficiently numerous to justify certification. But presumably 
in  that  event—though  the  judge  didn’t  mention  this  wrin‐
kle—either  the  named  plaintiff  (Phillips)  would  have  to  be 
replaced  by  another  class  member,  one  who  unlike  Phillips 
had  been  sued  within  five  years of  the  accrual  of  the  credi‐
tor’s  claim,  or  the  other  class  member  would  have  to  be 
made a second class representative. 
No. 13‐2251                                                           5 


     We  are  skeptical  that  Phillips  is  not  an  adequate  repre‐
sentative of the debtors sued more than four but fewer than 
five years after the creditors’ claims accrued, just because her 
claim is solid whether the statute of limitations is four years 
or  five.  To  question  her  adequacy  is  to  be  unrealistic  about 
the role of the class representative in a class action suit. The 
role is nominal. Dechert v. Cadle Co., 333 F.3d 801, 802–03 (7th 
Cir. 2003); Culver v. City of Milwaukee, 277 F.3d 908, 910 (7th 
Cir. 2002); cf. Amchem Products, Inc. v. Windsor, 521 U.S. 591, 
625–26  (1997).  The  class  representative  receives  modest 
compensation  (what  is  called  an  “incentive  fee”  or  “incen‐
tive  award”)  for  what  usually  are  minimal  services  in  the 
class  action  suit,  see  Espenscheid  v.  DirectSat  USA,  LLC,  688 
F.3d 872, 876–77 (7th Cir. 2012); Theodore Eisenberg & Geof‐
frey  P.  Miller,  “Incentive  Awards  to  Class  Action  Plaintiffs: 
An  Empirical  Study,”  53  UCLA  L.  Rev.  1303,  1308  (2006)—
which is in fact entirely managed by class counsel. For “class 
action  attorneys  are  the  real  principals  and  the  class  repre‐
sentative/clients their agents” in class action suits. 1 William 
B. Rubenstein, Newberg on Class Actions § 3:52, p. 327 (5th ed. 
2011); see Mars Steel Corp. v. Continental Illinois Nat’l Bank & 
Trust Co., 834 F.2d 677, 678 (7th Cir. 1987); Deposit Guaranty 
Nat’l  Bank  v.  Roper,  445  U.S.  326,  339  (1980);  Martin  H.  Re‐
dish, “Class Actions and the Democratic Difficulty: Rethink‐
ing  the  Intersection  of  Private  Litigation  and  Public  Goals,” 
2003 U. Chi. Legal F. 71, 105. If the suit is successful, they re‐
ceive much greater  compensation than the class representa‐
tive(s). 
     But Phillips’s (modest) services to the class will be great‐
er,  and  her  incentive  award  likely  therefore  to  be  greater  if 
the  suit  is  successful,  the  more  complex  the  class  is.  And  it 
will  be  more  complex  if  the  class  includes  the  four‐year  as 
6                                                          No. 13‐2251 


well as the five‐year debtors. So she does have an incentive 
to assist in the claims of the four‐year debtors, even though 
any  attorneys’  fees  awarded  by  the  court  (if  they  win)  will 
dwarf her compensation.  
     A  greater  concern  is  that  if  Phillips  has  nothing  to  gain 
from establishing that the governing statute of limitations is 
4  years,  her  claim  is  not  typical  of  the  claims  of  the  entire 
class, as also required by Fed. R. Civ. P. 23(a)(3); see General 
Telephone  Co.  of  Southwest  v.  Falcon,  457  U.S.  147,  155–56 
(1982).  Were  there  doubt  about  Phillips’s  adequacy  as  class 
representative—and  given  that  there  are  grounds  for  doubt 
about the typicality of her claim—the judge could have cre‐
ated  a  subclass  consisting  of  the  four‐year  class  members 
and  directed  class  counsel  to  designate  a  representative  for 
it. There was no reason to refuse to certify a class. Moreover, 
if the statute of limitations is four years, all the Illinois class 
members (and probably the rest of the 793 class members as 
well)  are  in  the  same  boat—sued  after  the  statute  of  limita‐
tions on the creditors’ claims had run. In that event the issue 
of  typicality  (along  with  the  non‐issue  of  adequacy)  will 
evaporate. So the judge, if unwilling (as he was) to appoint a 
second  class  representative,  should  have  ruled  on  whether 
the statute of limitations was four years or five. 
    The defendant argues that it would have been wrong for 
the  judge  to  do  so  because  statute  of  limitations  is  a  merits 
issue rather than one of class action procedure. In this case, 
actually, it’s both, because resolving it would determine the 
composition of the class and might (if the answer shrank the 
class to a size at which a joinder of plaintiffs would be a fea‐
sible alternative) determine whether the suit could be main‐
tained  as  a  class  action  at  all.  See  Amgen  Inc.  v.  Connecticut 
No. 13‐2251                                                             7 


Retirement  Plans  &  Trust  Funds,  133  S.  Ct.  1184,  1194–95 
(2013); Wal‐Mart Stores, Inc. v. Dukes, 131 S. Ct. 2541, 2551–52 
(2011);  American  Honda  Motor  Co.  v.  Allen,  600  F.3d  813,  815 
(7th Cir. 2010) (per curiam); Szabo v. Bridgeport Machines, Inc., 
249  F.3d  672,  676–77 (7th  Cir.  2001).  Since  it  is  a  pure ques‐
tion of law, the district judge could answer it without requir‐
ing additional discovery or resolving factual disputes. 
    And for the same reason we can rule on it. The defendant 
argues,  no,  the  district  judge  is  entitled  to  rule  on  it  first. 
That’s  wrong.  Appellate  courts  decide  pure  questions  of 
law—that  is,  questions  of  law  the  answers  to  which  do  not 
depend on resolving factual disputes—without deference to 
the  answers  given  by  trial  judges  (“de  novo,”  as  the  cases 
say). Pierce v. Underwood, 487 U.S. 552, 557–58 (1988); Superl 
Sequoia  Ltd.  v.  Carlson  Co.,  615  F.3d  831,  833  (7th  Cir.  2010); 
9C  Charles  Alan  Wright  &  Arthur  R.  Miller,  Federal  Practice 
and  Procedure  § 2588,  pp.  440–58  (3d  ed.  2008).  There  is  no 
obligation to allow a district court to opine on an issue when 
the  appellate  court  has  no  obligation  to  defer,  to  even  the 
slightest extent, to the district court’s view of the matter. 
    With the focus of the litigation to date on debt‐collection 
suits against Illinois residents, the choice is between Illinois’ 
four‐year statute of limitations for suits on sale contracts, 810 
ILCS  5/2‐725(1),  and  its  five‐year  statute  of  limitations  for 
suits  on  unwritten  contracts.  735  ILCS  5/13‐205.  It’s  true 
though ignored by the parties that the statute of limitations 
for suits on written contracts is ten years, 735 ILCS 5/13‐206, 
and the natural gas contracts on which the defendant’s debt‐
collection  suits  were  based  are  written.  But  both  the  five‐
year  and  the  ten‐year  statutes  of  limitations  have  an  excep‐
tion  for  contracts  governed  by  section  2‐725  of  the Uniform 
8                                                         No. 13‐2251 


Commercial Code (codified for Illinois in 810 ILCS 5/2‐725), 
the  four‐year  statute.  So  that’s  the  one  that  governs  sales 
contracts. 
    The defendant argues that a sale of natural gas pursuant 
to utility contracts, the type of contract involved in this case, 
is a mixed goods‐and‐services sale; natural gas to be usable 
must be delivered, and the usual mode of delivery is by pip‐
ing  it  into  the  user’s  premises.  Mixed  goods‐and‐services 
sales are treated as sales of services when the element of ser‐
vice  predominates,  Belleville  Toyota  v.  Toyota  Motor  Sales, 
U.S.A.,  Inc.,  770  N.E.2d  177,  194–95  (Ill.  2002),  and  sales  of 
services  are  not  subject  to  UCC  § 2‐725  because  Article  2  is 
limited (“unless the context otherwise requires”) to “transac‐
tions  in  goods.”  810  ILCS  5/2‐102.  Sales  of  goods,  however, 
being  transactions  in  goods,  are  governed  by  Article  2,  and 
specifically  by  section  2‐725—and  the  UCC  defines  natural 
gas as a good. 810 ILCS 5/2‐107(1); see Prenalta Corp. v. Colo‐
rado Interstate Gas Co., 944 F.2d 677, 678, 687 (10th Cir. 1991); 
Pennzoil Co. v. FERC, 645 F.2d 360, 387 (5th Cir. 1981); Energy 
Marketing  Services,  Inc.  v.  Homer  Laughlin  China  Co.,  186 
F.R.D. 369, 371, 374 (S.D. Ohio 1999), affirmed, 229 F.3d 1151 
(6th Cir. 2000); Stanton v. National Fuel Gas Co., 1 Pa. D. & C. 
4th 223, 233–34 (Com. Pl. 1987); In re Pilgrim’s Pride Corp., 421 
B.R.  231,  240–41  (Bankr.  N.D.  Tex.  2009).  The  drafters  must 
have  been  aware  that  natural  gas  is  usually  delivered  to 
homes  and  other  places  that  use  natural  gas  in  pipes.  So  a 
good can be delivered in a pipe. 
    The  defendant  argues  that  it  sued  some  of  the  class 
members  to  collect  debts  for  both  gas  and  electric  service, 
and there is a split of authority over whether electric service 
(like water service) should be considered the sale of a good 
No. 13‐2251                                                         9 


or of a service. Compare GFI Wisconsin, Inc. v. Reedsburg Util‐
ity  Comm’n,  440  B.R.  791,  797–802  (W.D.  Wis.  2010),  and 
Helvey v. Wabash County REMC, 278 N.E.2d 608, 609–10 (Ind. 
App. 1972), with In re Pilgrimʹs Pride Corp., supra, 421 B.R. at 
238–40,  and  Williams  v.  Detroit  Edison  Co.,  234  N.W.2d  702, 
705–06 (Mich. App. 1975). This is not true of the sale to Phil‐
lips,  however,  or  the  sales  to  any  other  Illinois  class  mem‐
bers. As far as the record indicates, the only utility company 
serving  Illinois  customers  that  the  defendant  purchased 
debts from to collect, a company called Nicor, sells only gas. 
Anyway  it  should  make  no  difference  whether  class  mem‐
bers were sued just to collect money owing for the purchase 
of gas or money owing for the purchase of electricity as well. 
The two costs are separated on the customer’s bill. 
    All  the  class  members,  therefore,  are  in  the  same  boat, 
having been sued more than four years after their debts ac‐
crued—unless the judge was right to carve out debtors who 
were  not  served  with  the  untimely  complaints.  His  ground 
was that if there’s no service, the debtor‐defendant has noth‐
ing to fear. That’s true sometimes, but not always—probably 
not often. “[F]iling a complaint may cause actual harm to the 
debtor:  a  pending  legal  action,  even  pre‐service,  could  be  a 
red flag to the debtor’s other creditors and anyone who runs 
a  background  or  credit  check,  including  landlords  and  em‐
ployers.  The  debt  collector  may  also  use  the  pending  legal 
action to pressure a debtor to pay back the debt informally, 
without serving the complaint—precisely the  type  of  unfair 
practice  prohibited  by  the  FDCPA.  See  15  U.S.C.  § 1692e(5) 
(‘The threat to take any action that cannot legally be taken or 
that  is  not  intended  to  be  taken.’).”  Tyler  v.  DH  Capital 
Mgmt.,  Inc.,  No.  13‐5021,  2013  WL  5942072,  at  *6  (6th  Cir. 
Nov. 7, 2013). 
10                                                       No. 13‐2251 


    But  even  if  no  debtors  were  ever  harmed  by  being  sued 
but not served, the district judge would have been wrong to 
exclude  from  the  class  the  debtors  who  were  not  served. 
Proof  of  injury  is  not  required  when  the  only  damages 
sought  are  statutory.  Murray  v.  GMAC  Mortgage  Corp.,  434 
F.3d 948, 952–53 (7th Cir. 2006); Bartlett v. Heibl, 128 F.3d 497, 
499 (7th Cir. 1997); Baker v. G.C. Services Corp., 677 F.2d 775, 
780–81 (9th Cir. 1982). And those appear to be the only dam‐
ages sought in the federal portion of this case. The Fair Debt 
Collection Practices Act does not specify the amount of stat‐
utory  damages  to  be  awarded,  but  it  imposes  ceilings:  in 
class  actions  the  named  plaintiff  may  receive  no  more  than 
$1,000 and the class as a whole no more than the lesser of ei‐
ther  $500,000  or  1  percent  of  the  debt  collector’s  net  worth. 
15 U.S.C. § 1692k(a)(2)(B). But the controlling consideration, 
so  far  as  any  potential  difficulty  in  computing  damages  to 
class members for violation of the Fair Debt Collection Prac‐
tices Act is concerned, is that there does not appear to be any 
ground  for  awarding  a  different  amount  to  different  class 
members. 
    Actual  damages  are,  however,  sought  in  at  least  one  of 
the  supplemental  state  law  claims  (the  Illinois  claim—and 
may  be  sought  in  others  as  well),  and  that’s  a  complicating 
factor,  as  actual  damages  are  bound  to  vary  across  class 
members.  But  we  said  in  Butler  v.  Sears,  Roebuck  &  Co.,  727 
F.3d 796, 800–01 (7th Cir. 2013), that “a class action limited to 
determining  liability  on  a  class‐wide  basis,  with  separate 
hearings  to  determine—if  liability  is  established—the  dam‐
ages  of  individual  class  members,  or  homogeneous  groups 
of class members, is permitted by Rule 23(c)(4) [of the Feder‐
al  Rules  of  Civil  Procedure]  and  will  often  be  the  sensible 
way to proceed. … It would drive a stake through the heart 
No. 13‐2251                                                        11 


of  the  class  action  device,  in  cases  in  which  damages  were 
sought rather than an injunction or a declaratory judgment, 
to  require  that  every  member  of  the  class  have  identical 
damages. If the issues of liability are genuinely common is‐
sues,  and  the  damages  of  individual  class  members  can  be 
readily determined in individual hearings, in settlement ne‐
gotiations, or by creation of subclasses, the fact that damages 
are  not  identical  across  all  class  members  should  not  pre‐
clude  class  certification.  Otherwise  defendants  would  be 
able  to  escape  liability  for  tortious  harms  of  enormous  ag‐
gregate  magnitude  but  so  widely  distributed  as  not  to  be 
remediable in individual suits.” 
    Another complicating factor in this case, however, is that 
different  states  in  which  class  members  reside  may  differ 
with  respect  to  their  laws  governing  suits  against  debt  col‐
lectors.  But  whether  because  of  these  or  any  other  factors 
any or all of the supplemental state law claims should be re‐
tained  in  this  class  action,  compartmentalized  by  the  crea‐
tion  of  subclasses,  or  relinquished  altogether,  is  not  before 
us.  
    To conclude: all 343 Illinois residents appear to be proper 
class  members,  adequately  represented  by  plaintiff  Phillips 
because the applicable statute of limitations is four years, so 
that  all  the  debt  collection  suits  against  the  class  members 
were  time‐barred  and  hence  violated  the  Fair  Debt  Collec‐
tion  Practices  Act  (and  perhaps  Illinois  law  as  well,  though 
we do not opine on that question)—unless it should turn out 
that  the  defendant  can  dock  in  the  safe  harbor  of  15  U.S.C. 
§ 1692k(c)  (“a  debt  collector  may  not  be  held  liable  in  any 
action  brought  under  this  subchapter  if  the  debt  collector 
shows by a preponderance of evidence that the violation was 
12                                                        No. 13‐2251 


not intentional and resulted from a bona fide error notwith‐
standing the maintenance of procedures reasonably adapted 
to avoid any such error”); or that the defendant has defens‐
es, such as equitable tolling or equitable estoppel, to the bar 
of the statute of limitations. But all that remains for the dis‐
trict  judge  to  do  regarding  certification  is  to  determine  the 
proper  scope  of  the  class.  It  need  not  be  limited  to  Illinois 
residents or to claims under the Fair Debt Collection Practic‐
es  Act.  But  how  far  it  extends  (and  whether  subclasses 
should be created for residents of different states because of 
differences among state laws) remains to be determined. 
    The  denial  of  class  certification  is  reversed  and  the  case 
returned  to  the  district  court  for  further  proceedings  con‐
sistent with this opinion. 
                                         REVERSED AND REMANDED.